DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 22 is objected to because of the following informalities:  consider replacing “the second rotation number being the number of rotations of the photosensitive drum in the photosensitive drum.” with -- the second rotation number being the number of rotations of the photosensitive drum in the separation state.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For the purpose of examination, Examiner surmises that Applicant intended to recite -- the second rotation number being the number of rotations of the photosensitive drum in the separation state.--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-16, 19-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., U.S.P.G. Pub. No. 2014/0016953.
Regarding independent claim 1, an image forming apparatus comprising:
a photosensitive drum (100) rotatable about a first axis extending in an axial direction;

a separation mechanism (22) configured to move at least one of the photosensitive drum and the developing roller to switch a state of the photosensitive drum and the developing roller between:
a contact state (fig 1B solid line developing unit) in which an outer circumferential surface of the developing roller is in contact with an outer circumferential surface of the photosensitive drum; and
a separation state (fig 1B dotted line developing unit) in which the outer circumferential surface of the developing roller is in separation from the outer circumferential surface of the photosensitive drum;
a main memory (16, which inherently has some local memory capabilities).
Yoshida stores the amount of a first time, with the photosensitive drum in the contact state of the photosensitive drum and the developing roller (condition 3), and a second time, with the photosensitive drum in the separation state of the photosensitive drum and the developing roller (conditions 1, or 2, or both).  Yoshida calculates a deterioration quantity of the photosensitive drum based on the first time and the second time (¶ 122).
The rotation speed of the photosensitive drum is constant (¶ 64), therefore, measuring the amount of time the drum rotates is equivalent to measuring the number of rotations. 
As such, Yoshida renders obvious a memory configured to store therein a first rotation number and a second rotation number, the first rotation number being the number of rotations of the photosensitive drum in the contact state of the photosensitive drum and the developing roller, the second rotation number being the number of rotations of the photosensitive drum in the separation state of the photosensitive drum and the developing roller; and

calculating a deterioration quantity of the photosensitive drum based on the first rotation number and the second rotation number those stored in the main memory.
Regarding claim 2, wherein, in the calculating, the controller calculates the deterioration quantity by adding a value obtained by multiplying a first total rotation number by a first coefficient to a value obtained by multiplying a total second rotation number by a second coefficient smaller than the first coefficient, the first total rotation number being an accumulation of the first rotation number since the photosensitive drum is new, the second total rotation number being an accumulation of the second rotation number since the photosensitive drum is new (Table 1, ¶ 122).
Regarding claims 3-6, a main casing (fig 1); and
a drum cartridge (fig 1) attachable to and detachable from the main casing, the drum cartridge comprising:
the photosensitive drum; and
a drum memory (15), wherein the controller is configured to further perform:
storing, into the drum memory:
the first rotation number and the second rotation number (¶ 167, wherein numbers are indirectly stored as a result of computations);
the deterioration quantity of the photosensitive drum (¶ 167);
the first rotation number and a first coefficient corresponding to the first rotation number (¶ 167, storing the results from each condition);

reading, from the drum memory, all of the first rotation number, the first coefficient, the second rotation number, and the second coefficient (¶¶ 142, 144);
wherein, in the calculating, the controller calculates the deterioration quantity by adding an accumulation value which is an accumulation of a value obtained by multiplying the first rotation number and the corresponding first coefficient to an accumulation value which is an accumulation of a value obtained by multiplying the second rotation number and the corresponding second coefficient (¶ 145); and,
in a case where the photosensitive drum rotates in the contact state of the photosensitive drum and the developing roller, updating the deterioration quantity of the photosensitive drum in the drum memory by adding a value obtained by multiplying the first rotation number by a first coefficient corresponding to the first rotation number to the deterioration quantity stored in the drum memory; and in a case where the photosensitive drum rotates in the separation state of the photosensitive drum and the developing roller are in the separation state, updating the deterioration quantity of the photosensitive drum in the drum memory by adding a value obtained by multiplying the second rotation number by a second coefficient corresponding to the second rotation number to the deterioration quantity stored in the drum memory, the second coefficient being smaller than the first coefficient (¶ 145).
Regarding claim 9, when the deterioration quantity of the photosensitive drum reaches a threshold value, determining that the photosensitive drum reaches an end of service life (¶ 150).
Regarding claim 10, calculating a remaining service life of the photosensitive drum by subtracting the deterioration quantity of the photosensitive drum from a value indicative of an entire service life of the photosensitive drum (¶ 147, noting that comparing whether something is less than or equal to another is equivalent to subtraction).
Regarding independent claim 11, a drum cartridge comprising:
a photosensitive drum (100) rotatable about a first axis extending in an axial direction, the photosensitive drum being switchable between:
a contact state (fig 1B solid developing device) in which an outer circumferential surface of the photosensitive drum is in contact with an outer circumferential surface of a developing roller; and
a separation state (fig 1B dotted developing device) in which the outer circumferential surface of the photosensitive drum is in separation from the outer circumferential surface of the developing roller; and
a drum memory (15) including:
a first storage area configured to store (15 in that areas of memories are configured to store whatever one puts in them) therein a first rotation number which is the number of rotations of the photosensitive drum in the contact state of the photosensitive drum Yoshida stores the amount of a first time, with the photosensitive drum in the contact state of the photosensitive drum and the developing roller (condition 3), and a second time, with the photosensitive drum in the separation state of the photosensitive drum and the developing roller (conditions 1, or 2, or both).  Yoshida calculates a deterioration quantity of the photosensitive drum based on the first time and the second time (¶ 122).

a second storage area configured to store (15 in that areas of memories are configured to store whatever one puts in them) therein a second rotation number which is the number of rotations of the photosensitive drum in the separation state of the photosensitive drum (¶ 167, wherein the numbers are indirectly stored as a result of computations).
Yoshida stores the amount of a first time, with the photosensitive drum in the contact state of the photosensitive drum and the developing roller (condition 3), and a second time, with the photosensitive drum in the separation state of the photosensitive drum and the developing roller (conditions 1, or 2, or both).  Yoshida calculates a deterioration quantity of the photosensitive drum based on the first time and the second time (¶ 122).
The rotation speed of the photosensitive drum is constant (¶ 64), therefore, measuring the amount of time the drum rotates is equivalent to measuring and storing the number of rotations.
Regarding claim 12, wherein the first storage area is configured to store therein a first total rotation number as the first rotation number, the first total rotation number being an accumulation of the number of rotations of the photosensitive drum in the contact state of the photosensitive drum since the photosensitive drum is new, and
wherein the second storage area is configured to store therein a second total rotation number as the second rotation number, the second total rotation number being an accumulation of the number of rotations of the photosensitive drum in the separation state of the photosensitive drum since the photosensitive drum is new (¶ 167, storing the results from each condition).
Regarding claim 13, wherein a deterioration quantity of the photosensitive drum is determined based on the first total rotation number and the second total rotation number, the 
Regarding claim 14, wherein the deterioration quantity of the photosensitive drum is determined by adding a value obtained by multiplying the first total rotation number by a first coefficient to a value obtained by multiplying the second total rotation number by a second coefficient (¶ 122) smaller than the first coefficient (Table 1).
Regarding claim 15, wherein the first storage area is further configured to store therein a first coefficient corresponding to the first rotation number, and
wherein the second storage area is further configured to store therein a second coefficient corresponding to the second rotation number, the second coefficient being smaller than the first coefficient (¶ 142, 144).
Regarding claim 16, wherein a deterioration quantity of the photosensitive drum is determined by adding an accumulation value which is an accumulation of a value obtained by multiplying the first rotation number by the first coefficient to an accumulation value which is an accumulation of a value obtained by multiplying the second rotation number by the second coefficient, the deterioration quantity indicating a quantity by which the photosensitive drum is deteriorated due to rotation of the photosensitive drum (¶ 122).
Regarding claim 19, wherein the drum cartridge is for use with a developing cartridge including the developing roller, the developing cartridge being attachable to and detachable from the drum cartridge (fig 1B, ¶ 57).
Regarding claim 20, a separation mechanism (22) configured to switch a state of the photosensitive drum between the contact state and the separation state.
Regarding claim 21, another photosensitive drum, wherein the drum cartridge is a drawer that can be pulled out of a main casing of an image forming apparatus (fig 1A, ¶ 60).
Regarding independent claim 22, a drum cartridge comprising:
a photosensitive drum (100) rotatable about a first axis extending in an axial direction, the photosensitive drum being switchable between:
a contact state (fig 1B solid developing device) in which an outer circumferential surface of the photosensitive drum is in contact with an outer circumferential surface of a developing roller; and
a separation state (fig 1B dotted developing device) in which the outer circumferential surface of the photosensitive drum is in separation from the outer circumferential surface of the developing roller; and
a drum memory configured to store (15 in that memories are configured to store whatever one puts in them) therein a deterioration quantity of the photosensitive drum which is deteriorated due to rotation of the photosensitive drum, the deterioration quantity being determined based on a first rotation number and a second rotation number, the first rotation number being the number of rotations of the photosensitive drum in the contact state of the photosensitive drum, the second rotation number being the number of rotations of the photosensitive drum in the photosensitive drum (¶ 167, wherein the numbers are indirectly stored as a result of computations).
Regarding claim 23, wherein the deterioration quantity of the photosensitive drum is determined by adding a value obtained by multiplying a first total rotation number by a first coefficient to a value obtained by multiplying a second total rotation number by a second coefficient smaller than the first coefficient, the first total rotation number being an accumulation 
Regarding claim 24, wherein the deterioration quantity of the photosensitive drum is determined by adding an accumulation value which is an accumulation of a value obtained by multiplying the first rotation number by a first coefficient corresponding to the first rotation number to an accumulation value which is an accumulation of a value obtained by multiplying the second rotation number by a second coefficient corresponding to the second rotation number, the second coefficient being smaller than the first coefficient (¶ 122, 145).
Regarding claim 27, wherein the drum cartridge is for use with a developing cartridge including the developing roller, the developing cartridge being attachable to and detachable from the drum cartridge (fig 1B, ¶ 57).
Regarding claim 28, a separation mechanism (22) configured to switch a state of the photosensitive drum between the contact state and the separation state.
Regarding claim 29, another photosensitive drum, wherein the drum cartridge is a drawer that can be pulled out of a main casing of an image forming apparatus (fig 1A, ¶ 60).

Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding claims 7, 17, and 25, “wherein the first coefficient and the second coefficient are values determined to be smaller as a temperature of the photosensitive drum is higher”; and,
Regarding claims 8, 18, and 26, “wherein the first coefficient and the second coefficient are values determined to be larger as a total rotation number becomes larger, the total rotation number being an accumulation of the number of rotations of photosensitive drum since the photosensitive drum is new”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852